DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest an electrically powered suspension system comprising: an electromagnetic actuator; an information acquirer which acquires time-series information about a stroke position of, and information about a stroke velocity of, the electromagnetic actuator, as well as information about reverse of a stroke direction and information about a stroke amount after the reverse, based on the time-series information about the stroke position; a damping force calculator which calculates a target damping force; and a drive controller which controls drive of the electromagnetic actuator using a target drive force based on the target damping force calculated by the damping force calculator, wherein the damping force calculator corrects the target damping force based on the information about the stroke amount after the reverse acquired by the information acquirer.
Regarding independent claim 2, the prior art either alone or in combination fails to disclose, teach or suggest an electrically powered suspension system comprising: an electromagnetic actuator; an information acquirer which acquires time-series information about a stroke position of, and information about a stroke velocity of, the electromagnetic actuator; a damping force calculator which calculates a target damping force; and a drive controller which controls drive of the electromagnetic actuator using a target drive force based on the target damping force calculated by the damping force calculator, wherein the damping force calculator corrects the target damping force based on the information about the stroke amount after the reverse acquired by the information acquirer, such that as the stroke amount becomes smaller, the target damping force becomes weaker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        May 5, 2022